Citation Nr: 0208362	
Decision Date: 07/24/02    Archive Date: 07/29/02

DOCKET NO.  98-12 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, 
including post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
November 1975 to November 1978.  He also more recently served 
on active duty from October 1990 to May 1991 in the Persian 
Gulf in support of Operation Desert Storm.  And he received 
the Southwest Asia Service Medal with 3 bronze service stars 
and the Kuwait Liberation Medal.

In August 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico, denied the 
veteran's claims for service connection for multiple 
conditions-including a psychiatric disability ("nervous 
condition") manifested by insomnia and anxiety.  All of the 
conditions he alleged were due to undiagnosed illnesses 
related to his military service during the Persian Gulf War.  
He appealed the RO's decision to the Board of Veterans' 
Appeals (Board).  The Board issued a decision in May 1999 
denying all of his claims, except for the claim for a 
psychiatric disability inclusive of post-traumatic stress 
disorder (PTSD).  The Board remanded this claim to the RO for 
further development and consideration.  The RO since has 
continued to deny this claim and returned the case to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.

2.  The more probative medical evidence of record, however, 
indicates that he does not have PTSD but, instead, 
experiences symptoms of depression, insomnia, and a 
personality disorder, etc., none of which are related to his 
service in the military, including an undiagnosed illness 
attributable to his Persian Gulf War service.


CONCLUSION OF LAW

The veteran does not have a psychiatric disorder or 
psychiatric symptoms due to an undiagnosed illness that were 
incurred in or aggravated during service, nor does he have a 
psychiatric disorder or symptoms that may be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1117, 1131, 1153 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.306, 3.317 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable Laws and Regulations

Service connection may be granted for disability due to a 
disease contracted or an injury sustained while on active 
duty in the military, or for aggravation during service of a 
pre-existing condition.  38 U.S.C.A. §§ 1110, 1131, 1153; 
38 C.F.R. §§ 3.303, 3.306.  Psychoses will be presumed to 
have been incurred in service if manifested to a compensable 
degree within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection for PTSD-in particular, requires medical 
evidence establishing a diagnosis in accordance with 38 
C.F.R. § 4.125(a) (the diagnosis must conform to DSM-IV and 
be supported by findings on examination), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 
10 Vet. App. 128, 137-138 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service-to support a diagnosis 
of PTSD-will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  If VA determines that 
the veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required-provided that his 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, or 
hardships of service."  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If, however, VA determines either that the veteran 
did not engage in combat with the enemy or that he did engage 
in combat, but that the alleged stressor is not combat 
related, then his lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain information that 
corroborates his testimony or statements.  See Zarycki, 
6 Vet. App. at 98.

Service connection also may be granted for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
compensable degree of at least 10 percent not later than 
December 31, 2006.  38 U.S.C.A. § 1117; 66 Fed. Reg. 56,614 
(November 9, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.317).  The disability at issue, however, must be 
"chronic" in the sense that it has existed for at least 6 
months or has exhibited intermittent episodes of improvement 
or worsening over a 6-month period.  Id.


II.  Legal Analysis

As indicated in the Board's May 1999 remand, the veteran 
claims that he suffers from a psychiatric disability as a 
result of his service in the Persian Gulf in support of 
Operation Desert Storm.  But notably, he did not complain of 
experiencing psychiatric symptoms of any sort related to that 
period of service at any time while on active duty.  He also 
did not have any such complaints during the 3 years 
immediately after his service ended, prior to filing his 
claim in October 1994 just after he had lost his job the 
previous month.  And even when initially examined by a VA 
psychiatrist in January 1995 in connection with his claim, 
his only complaint was difficulty sleeping with resulting 
irritability and anxiety.  He made no mention whatsoever of 
any problems relating to his service during the Persian Gulf 
War.  Furthermore, at the conclusion of that mental status 
evaluation, an acquired psychiatric disorder was not 
diagnosed.  Instead, the examining VA psychiatrist indicated 
the veteran was experiencing primary insomnia and strong 
dependent personality features-noting that he was a very 
dependent individual who relied a lot on his mother both 
economically and insofar as he and his family living with her 
as well.  The VA examiner also did not causally relate any of 
the veteran's symptoms to his military service-including his 
time spent in the Persian Gulf in support of Operation Desert 
Storm.

Jose Fernandez Cuevas, M.D., a private psychiatrist, 
submitted a statement in February 1999, however, indicating 
that he had been treating the veteran since October 1998 and 
that, based on statements that he had made concerning 
traumatic events that occurred during the Persian Gulf War, 
he had developed symptomatology compatible with PTSD of a 
chronic evolution with recurrent episodes and exacerbations.  
Dr. Cuevas further indicated the veteran's prognosis was 
unfavorable and guarded with increasing instability that 
undermines his concentration and seriously diminishes his 
working performance, requiring psychiatric follow-up 
treatment.

Because of the conflicting medical opinions concerning not 
only whether the veteran had a psychiatric disability-
inclusive of PTSD, but whether, even if he did, it was 
related to his military service during the Persian Gulf War, 
the Board remanded this claim to the RO in May 1999 to have 
him undergo another VA psychiatric evaluation.  The Board 
also directed that the RO obtain any additional medical 
treatment records that needed to be considered, including 
those from Dr. Cuevas, and if necessary attempt to verify the 
stressors alleged to have caused the PTSD.

In response to the Board's remand, and a letter from the RO, 
the veteran submitted a statement in February 2001 indicating 
that the only treatment that he had received since October 
1998 for his psychiatric problems was from Dr. Cuevas.  But 
the veteran did not give Dr. Cuevas' address or any other 
contact information concerning his practice that would allow 
the RO to obtain his treatment records.  He also did not 
provide this information in his initial claim application 
received in October 1994.  The RO more recently made an 
additional request for information concerning Dr. Cuevas when 
sending the veteran a letter in September 2001.  But he did 
not respond to that letter either, and the VA psychiatrist 
who subsequently examined him in February 2002 indicated that 
he did not meet the diagnostic criteria for PTSD.  In 
explaining the medical basis of his opinion, the evaluating 
VA psychiatrist pointed out that the veteran did not meet 
most of the requirements for this diagnosis; the only 
criterion that he met, said the VA examiner, was that he was 
in a "combat environment" while in the Persian Gulf, 
but not in "active combat," and that he apparently 
witnessed or experienced the explosion of missiles.  The 
veteran claims that on three different occasions while in 
Saudi Arabia, he was near missile strikes requiring him to 
take immediate cover, and that in one of those particular 
incidents an old supply warehouse where he initially was 
stationed, before moving, was bombed.  He said that he saw 
the devastation of casualties very soon after that missile 
strike and that it could very well have killed him, too, 
since he used to be located there.  But aside from indicating 
that none of this actually was documented in his military 
records, the examining VA psychiatrist noted that he had not 
experienced the type of symptoms since that incident, even if 
it in fact occurred, that would support a diagnosis of PTSD.  
The VA examiner indicated the veteran was suffering from 
depression, instead, not otherwise specified (NOS), and a 
partner relationship problem and alcohol abuse.

The VA examiner also confirmed that the veteran had dependent 
and borderline personality characteristics, and that his 
psychosocial stressors were his marital problems and his 
personality characteristics.  None of these other conditions 
diagnosed, though, were causally linked to his military 
service in the Persian Gulf.  To the contrary, the VA 
examiner made note of the fact that the veteran did not have 
any relevant complaints while in service, or during the years 
immediately after his discharge upon returning from the 
Persian Gulf, and that he even did not make any relevant 
complaints concerning his Persian Gulf War experiences when 
initially examined by VA after service in January 1995.  The 
VA examiner went on to point out that the veteran very 
obviously had problems in his marriage even prior to going to 
the Persian Gulf, mostly involving his suspicions concerning 
his wife's infidelity, and that because of those initial 
problems-and not his service in the Persian Gulf, he 
separated and eventually divorced his wife after confirming 
that his suspicions were actually true.  So in conclusion, 
the VA examiner said that it is his definite opinion that the 
veteran's symptoms of depression, marital problems, and 
consequent alcohol abuse (if not dependence), are more in 
relation to his own personality characteristics and do not 
have any direct relationship to his military service or 
Persian Gulf experiences.

Although Dr. Cuevas diagnosed PTSD and etiologically linked 
it to the veteran's Persian Gulf War service, the contrary 
medical opinions of the two VA psychiatrists who examined the 
veteran in January 1995 and February 2002 are far more 
probative.  Dr. Cuevas, admittedly, based his diagnosis 
mostly-if not entirely, on unsubstantiated information 
provided by the veteran, himself, in the course of being 
evaluated and treated.  This is very evident from Dr. Cuevas' 
use of the words "[p]atient states" when discussing the 
source of the information that he had gathered concerning the 
veteran's military service in the Persian Gulf.  And a 
diagnosis is only as good and credible as the history on 
which it was predicated.  See, e.g., Reonal v. Brown, 5 
Vet. App. 458 (1993).  Conversely, the two examining 
VA psychiatrists reviewed all of the medical and other 
pertinent evidence in the claims folder (c-file) before 
rendering there medical opinions, whereas Dr. Cuevas very 
obviously did not.  The only evidence not considered by the 
examining VA psychiatrists were Dr. Cuevas' treatment 
records, but the veteran's failure to provide the RO 
sufficient information to obtain that evidence was the cause 
for this.

In deciding whether the veteran has a psychiatric disability 
as a result of his military service in the Persian Gulf, it 
is the Board's responsibility to weigh the evidence for and 
against the claim and decide where to give credit and where 
to withhold the same.  And in so doing, it is permissible for 
the Board to accept certain medical opinions over others.  
See Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); 
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  This responsibility, 
admittedly, is particularly difficult when medical opinions 
diverge, as in this case.  And at the same time, the Board is 
mindful that it cannot make its own independent medical 
determination and that there must be plausible reasons for 
favoring one medical opinion over another. Evans at 31; see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Here, though, 
there are for the reasons stated above.  So while the Board 
may not totally ignore the opinion of a treating physician, 
such as the one proffered by Dr. Cuevas, the Board certainly 
is free to discount the credibility of that physician's 
statement, so long as the Board provides an adequate 
explanation of the reasons and bases for its determination.  
See Sanden v. Derwinski, 2 Vet. App. 97, 100-01 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

Since the more probative medical evidence of record indicates 
the veteran does not have PTSD, much less that it is causally 
related to his service in the Persian Gulf, service 
connection cannot be granted for this condition.  See Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  Also found at 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Also, since his 
depression, insomnia, and strong personality features, 
characteristics, etc., have not been causally linked to his 
military service by competent medical opinion either, service 
connection is not warranted for those symptoms either-
including on basis of undiagnosed illness attributable to his 
service during the Persian Gulf War.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317; see also Mercado-Martinez v. West, 11 Vet. 
App. 415, 419 (1998), citing Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).

Lastly, the Board notes that the requirements of the Veterans 
Claims Assistance Act of 2000 (the "VCAA") have been met.  
The VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2002), and the implementing 
regulations are found at 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The VCAA eliminated the requirement of submitting 
a well-grounded claim.  The VCAA also revised VA's 
obligations insofar as notifying the veteran of the type of 
evidence needed to support his claim-and thereby complete 
his application for benefits, and assisting him in obtaining 
evidence if it is potentially relevant to his case.  Id.  
This includes, when appropriate, having him examined.  And 
since the VCAA was enacted on November 9, 2000, during the 
pendency of this appeal, the veteran is entitled to have it 
considered when deciding his case because it provides 
procedural safeguards and protections to him that were not 
previously available.  See, e.g., Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); Dudnick v. Brown, 10 Vet. App. 
79, 80 (1997).

The RO considered the veteran's claim on a de novo basis, 
however, and did not deny it as not well grounded.  So the 
elimination of the well-grounded requirement as a result of 
the VCAA is of no consequence.  Also, the RO duly apprised 
the veteran of the reasons and bases for denying his claim 
when notifying him of the August 1997 decision that he 
appealed.  The RO also subsequently provided another 
discussion of its reasons and bases for denying his claim 
when issuing him a Statement of the Case (SOC) in June 1998 
and when more recently issuing a Supplemental Statement of 
the Case (SSOC) in April 2002.  And the RO cited the 
governing laws and regulations, too.  The veteran also 
testified at a hearing at the Board's offices in Washington, 
D.C., in February 1999, and the Board even remanded his claim 
to the RO in May 1999 to obtain additional medical evidence 
relevant to his appeal and to have him undergo another VA 
psychiatric evaluation to obtain a medical opinion indicating 
whether he currently has a psychiatric disability and, if so, 
whether it is attributable to his military service-
particularly is participation in Operation Desert Storm in 
the Persian Gulf.  But even aside from all of that, the RO 
sent him a letter in September 2001 specifically discussing 
the legal implications of the VCAA as it applies to his 
particular appeal.  And any additional evidence not obtained 
was because of his failure to respond to the RO's request for 
necessary information and authorization.  Records also show 
the U.S. Postal Service returned the SSOC that the RO 
recently sent him in April 2002 as undeliverable because he 
had moved and did not leave a forwarding address.  The RO 
checked to ensure that the SSOC was sent to his most current 
address of record, and it was.  Therefore, since it is his 
responsibility to keep VA apprised of his current address and 
whereabouts-which he clearly has not done, it would not be 
possible for the RO to attempt to verify any of his alleged 
stressors during the Persian Gulf War even if the RO tried to 
do this.  So he is not prejudiced by the Board going ahead 
and deciding his appeal.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

The preponderance of the evidence is against the veteran's 
claim, so the 
benefit-of-the-doubt doctrine does not apply, and his appeal 
must be denied.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The claim for service connection for a psychiatric 
disability-inclusive of PTSD, is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

(CONTINUED ON THE NEXT PAGE)

 

